UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-10201 The Appleton Funds (Exact name of Registrant as specified in charter) One Post Office Square, 6th Floor Boston, Massachusetts 02109 (Address of principal executive offices) (Zip code) Daniel T. Buckley One Post Office Square, 6th Floor Boston, Massachusetts 02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 338-0700 Date of fiscal year end:December 31 Date of reporting period: June 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A Registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A Registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1.) APPLETONEQUITY GROWTH FUND Semi-Annual Report June 30, 2014 InvestmentAdviser Appleton Partners, Inc. One Post Office Square, Sixth Floor Boston, MA 02109 Table of Contents Letter to Shareholders 1 Expense Example 4 Tabular Presentation of Schedule of Investments 4 Schedule of Investments 5 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to the Financial Statements 11 Additional Information 15 Trustees and Officers Information 16 Privacy Policy Disclosure 17 DearShareholder, Following a strong 2013, the market continued to rise throughout the first half of the year as stocks extended their rally to fresh highs. After dropping in January, the S&P 500 Index (the “Index”) finished each of the subsequent five months of the first-half of the year with positive returns. The Index was up 5.23% for the second quarter and up 7.14% for the year through June 30. The Appleton Equity Growth Fund finished the six months ended June 30, 2014 with a total net return of 1.25%. The relative underperformance against the Index is almost entirely driven by stock selection, particularly in the Technology, Consumer Staples, and Healthcare sectors. Specifically, the single largest detractor from performance was GNC Holdings. After reporting a weather- driven earnings disappointment in February, we decided to give the stock another quarter to rebound. The subsequent earnings release also missed expectations, and we exited the stock shortly thereafter. March and April each proved difficult for many active growth managers, as numerous high-growth stocks sold off in favor of their value counterparts. Further, many stocks that outperformed the market over the past year subsequently saw profit taking as investors rotated out of those “momentum” names. 3D Systems, which was up over 160% in 2013 and among the top three positive contributors to the Fund’s performance, was a poster child for this momentum sell-off. Amid valuation concerns, 3D Systems dropped to start the year, and we exited the position in March as the sell-off accelerated. Apple, the Fund’s largest holding and a top three contributor, performed well during the first half returning nearly 18%. An increased dividend and share repurchase program, coupled with a renewed excitement regarding potential product launches in the second half of the year, has driven the stock’s performance. Sector allocations had a minimal impact on overall performance. The Fund remains overweight in the Industrials, Materials, and Consumer Discretionary sectors to take advantage of the strength of cyclical industries as the economy gradually improves. Below, we offer our view on the first half and what lies ahead. Many of the factors that have contributed to the rally in stocks during the first half of 2014 have been in place for over a year now. Central banks around the world remain accommodative, macroeconomic data has moderately improved, merger and acquisition activity is at its highest level since 2007, earnings have been better than feared, and companies continue to return cash to shareholders through buybacks and dividend increases. For example, stock buybacks and cash dividends reached $241 billion during the first three months of the year, exceeding the previous record of $233 billion set in the fourth quarter of 2007 according to S&P Dow Jones Indices. The advances in stocks have come on below- average trading volume and little volatility, exemplified by the Chicago Board Options Exchange Market Volatility Index (the “VIX”) finishing the quarter near a 7-year low. As interest rates remained subdued, investors’ appetites for dividend stocks persisted throughout the first half of 2014. Utilities continued to perform well, closing the first half of the year up nearly 19%. However, the strongest performer in the second quarter was the Energy sector, bringing the year-to-date return up over 13%. Interestingly, these two sectors were the bottom two performers of 2013. 1 The economy shows signs of snapping back following an apparent weather-induced weak first quarter. With inflation appearing to have bottomed out, and coupled with an improving labor market, the Federal Reserve may raise interest rates sooner than anticipated in response to these developments. While the headline data is undeniable, we are not quite ready to sound the “all-clear” quite yet. Though the unemployment rate has dropped, the labor participation rate has remained stubbornly unchanged with most of the pickup in jobs stemming from part-time positions. Troubling still, wage growth remains lackluster and continues to dampen a healthy level of inflation. Though certain measures of inflation have picked up in recent months, they still remain shy of the Federal Reserve’s stated target. Below target inflation levels and the recent decision to lower their 2014 GDP forecasts from 2.8%-3.0% down to 2.1%-2.3% suggest that, while the economy is gradually moving in the right direction, the Federal Reserve will most likely stick to their script and keep rates “low for long.” Geopolitical tensions continued to grab headlines throughout the second quarter and could make investors nervous heading into the second half of the year. We continue to monitor “hot spots” in Ukraine, Iraq, Syria, and most recently in Israel and Gaza. The price of oil moved up throughout May and June as threats to supply worried the market; however, prices tailed off after reaching a high of $107 per barrel. It will be worth watching whether tensions in Ukraine and the Middle East shake investor confidence or raise the risk premium on oil, in essence imposing an added tax on the domestic economy. Looking ahead to the second half of 2014, we continue to anticipate modest improvement in the U.S. economy. This should lead the Federal Reserve to prudently ratchet up short-term interest rates in the future, assuming the inflationary environment remains stable. A continued commitment by the Federal Reserve to keep short-term interest rates low into 2015 or beyond, combined with the prospects for modest profit growth, could set the table for additional stock market gains, albeit at a reduced pace compared to last year. We believe that the market narrative should continue to support stocks advancing gradually, and we would anticipate a pick-up in volatility as investors balance expectations for accelerated earnings growth with concerns over a continued expansion of stock valuations. This all, of course, assumes that no “tail risks” arise from one of the hot spots (or other unforeseen risks) noted above. Enjoy the remainder of your summer! Sincerely, Daniel Buckley, CFA President Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. 2 Fund holdings are subject to change and are not recommendations to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments found in this report. Performance data quoted represents past performance; past performance does not guarantee future results. This report must be preceded or accompanied by a prospectus. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. S&P Dow Jones Indices LLC, a joint venture between McGraw Hill Financial, the CME Group, and News Corporation, is the world’s largest, global resource for index-based concepts, data and research. The Chicago Board Options Exchange Market Volatility Index is a measure of market expectations of near-term volatility conveyed by S&P 500 stock index option prices. Distributed by Quasar Distributors, LLC. August 2014 3 EXPENSE EXAMPLE June 30, 2014 (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2014 through June 30, 2014). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Six Months Ended June 30, 2014” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund’s and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examplesthat appearin the shareholderreports of the other funds. Annualized Net Expense Ratio Beginning Account Value Ending Account Value Expenses Paid During the Six Months Ended June 30, 2014
